Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 09/28/2022 in which claims 23-44 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-31 and 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpert et al (hereinafter Alpert) (US 2014/0092929 A1) in view of Tong et al (hereinafter Tong) (US 2013/0293417 A1).
As to claims 23 and 37, Alpert discloses a wireless laser power transfer system (parag [0002]) comprising: 
a first source of laser beam (Fig 12, 115, parag [0133]); 
a first controller adapted to vary a power and a direction of the first laser beam (see parags [0010], [0077]), said first controller further adapted to modulate the first laser beam (see parag [0010], [0128]); and 
a first wireless communication system (Fig 12, 119, parag [0133]).
Alpert does not disclose the first wireless communication system adapted to receive a 
radio frequency signal or an infrared signal from a first target receiving the laser beam to coordinate the laser beam delivery to the first target.
However, Tong discloses a wireless communication system adapted to receive a 
radio frequency signal or an infrared signal from a first target receiving the laser beam to coordinate the laser beam delivery to the first target (see claim 1). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the communication system of Alpert to be able to receive RF signal as taught by Tong in order to control communication between the system and target devices by using RF signal.
As to claim 24, the combination of Alpert and Tong discloses the system of claim 23 wherein the first controller causes the first laser beam to strike a first target (Alpert, see Figs 10 & 12, 115).
As to claims 25 and 38, the combination of Alpert and Tong discloses the system of claim 24 wherein the first controller tracks movement of the first target (Alpert, see parag [0067)).
As to claims 26 and 39, the combination of Alpert and Tong discloses the system of claim 25 wherein the first controller is further adapted to cause the first laser source to operate at a first power level if the first wireless communication system receives a signal from the first target indicating that the power of the first laser beam as received at the first target matches an expected power level (Alpert, see Fig 10 flowchart, parags [0122-0124)).
As to claims 27 and 40, the combination of Alpert and Tong discloses the system of claim 26 wherein said first controller is further adapted to cause the first laser source to operate at a second power level if the signal received from the first target indicates that the power of the laser beam as received at the first target does not match the expected power level, said second power-level being either zero or an eye-safe power level (Alpert, see parag [0012]).
As to claims 28 and 41, the combination of Alpert and Tong discloses the system of claim 27 further comprising:
a second source of laser beam (Alpert, see parag [0072]); and
a second controller (Alpert, see parag [0014]) adapted to vary a power and a direction of the second laser beam, wherein said second controller is further adapted to modulate the second laser beam.
As to claim 29, the combination of Alpert and Tong discloses the system of claim 28 wherein the second controller causes the second laser beam (Alpert, see parag [0072]) to strike a second target different from the first target.
As to claims 30 and 42, the combination of Alpert and Tong discloses the system of claim 29 wherein the second controller tracks movement of the second target (Alpert, see parag [0067]).
As to claims 31 and 43, the combination of Alpert and Tong discloses the system of claim 30 wherein the first laser source is disposed on a first panel and said second laser source is disposed on a second panel different from the first panel (Alpert, see parag [0072]).



Allowable Subject Matter
Claims 32-36 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        October 11, 2022